DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0222757 A1) in view of Starkey (US 2019/0046836 A1).
Regarding claims 1, 12 and 19, Yang discloses a method (as per claim 1), a computer system executing a method (as per claim 12), and sensor-less method (as per claim 19) executed by a motion analysis engine of a computing device for improving exercise performance, the method comprising: 

converting the video exercise data via a deep learning algorithm to one or more movements of a user's skeleton performing the active exercise in real-time (Par. 133 – using artificial intelligence such as dep learning to “skeletonize” the video data); 
comparing a first movement of the one or more movements to a predictive model associated with an ideal performance of the first movement (predictive model created by using variables associated with user’s body to adjust the or scale the reference model; the resulting model is compared to the user joint data; see Par. 128); and 
transmitting feedback data to a graphical user interface of the computing device for display to the user (Par. 95). 
To the extent that Yang does not explicitly disclose assigning a confidence score to the comparison (this “confidence” score is interpreted in view of Applicant’s specification broadly as a score indicative of the comparison, not an indicative of the confidence level or accuracy of the score), Starkey discloses a similar system for converting video data of a user into skeleton and joint data, and producing a score based on a comparison of the joint data to benchmark joint data (see Par. 104). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Yang by assigning a confidence score to the comparison, as taught by Starkey, to obtain predictable results of allowing the user to quantify their skill level and movement abilities. 


Regarding claims 2-4, 6, 9, 14, 15 and 18, Yang further discloses

the external database is a proprietary database (Par. 113) (as per claim 3),
the parameters associated with the first movement include a speed associated with a bone engaging in the first movement (velocity – Par. 130) (as per claim 4),
the feedback data is transmitted to the user in real-time (contemporaneous - Par. 95) (as per claim 6),
the camera is a two-dimensional (2D) camera (see Fig. 8) (as per claim 9),
the active exercise of the user is detected by the camera at at least one angle in relation to the computer system (Par. 147) (as per claim 14),
the active exercise of the user is detected by the camera at at least two angles in relation to the computer system (Par. 147) (as per claim 15), and
the active exercise is a physical exercise (e.g. golf swing – Fig. Fig. 6) (as per claim 18).

Regarding claims 5, 7, 8, 13, 17 and 20, Starkey further discloses
the confidence score is calculated for every joint of the user simultaneously (Par. 51) (as per claim 5),
the feedback data comprises instructions on how the user can improve the first movement to mirror the ideal performance of the first movement (e.g. recommended practice based on past performance – Par. 83) (as per claim 7),
the feedback data comprises the confidence score (Par. 104) (as per claim 8),
the feedback data includes textual data, graphical data, audio data, video data, and/or visual data, and the feedback data comprises the confidence store and instructions on how the 
the method further comprises: receiving additional video exercise data captured by the camera; identifying the additional video exercise data as being associated with the user performing an inactive exercise; and discarding the additional video exercise data from analysis  (see Par. 115 – “system may delete…frames in which a subject is pausing between phases”) (as per claim 17), and
the feedback data comprises the confidence score and instructions on how the user can improve the first movement to raise the confidence score (Par. 83, 104) (as per claim 20).
It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of Yang by including these features of calculating confidence scores for every joint, displaying feedback including the confidence score and instructions for improvement, and discarding inactive video data, as taught by Starkey, to obtain predictable results of providing the user more accurate and useful feedback regarding the exercises. 

Regarding claim 11, Yang and Starkey appear to be silent regarding the preferred distance between the user and the camera. However, Starkey does disclose utilizing a camera with an effective field of depth of up to five meters. Accordingly, modifying the combination of Yang and Starkey by placing the camera at a distance of approximately three meters would be obvious to try, as it would involve choosing from a finite number of identified, predictable solutions (distances up to five meters), with a reasonable expectation of success. 
. 

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0222757 A1) in view of Starkey (US 2019/0046836 A1), and further in view of Mehl et al. (US 2019/0362139 A1). 
Regarding claim 10, the combination of Yang and Starkey does not appear to disclose the camera is a three-dimensional (3D) camera. However, Mehl discloses such a feature of using a 3D camera to obtain image frame data used for conversion to skeleton data (Par. 74). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Yang and Starkey by utilizing a 3D camera, as taught by Mehl. Such a modification would be a simple substitution of one known element for another to obtain predictable results. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (US 2021/0004981 A1) discloses methods and devices for electronically altering captured images. Garofalo et al. (US 2020/0126284 A1) discloses motion control based on artificial intelligence. Barr (US 2021/0154529 A1) discloses interactive visualization system . 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715